  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 1 of 17 PageID #:1176




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MICHAEL MOSS, individually and on
 behalf of all others similarly situated,

              Plaintiff,                           No. 16 C 8496

       v.                                          Judge Thomas M. Durkin

 UNITED AIRLINES, INC.; UNITED
 CONTINENTAL HOLDINGS, INC.; UNITED
 AIR LINES, INC.; and CONTINENTAL
 AIRLINES, INC.,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

      Michael Moss alleges that pilots for the defendant airlines were deprived of

sick time accrual (Count I), vacation time accrual (Count II), and pension payments

(Count III), during military leave in violation of the federal Uniformed Services

Employment and Reemployment Rights Act (the “Act”). The Court certified a sub-

class for each count. See R. 68. Defendants have moved for summary judgment on all

three counts, R. 92, and Plaintiffs have cross-moved for summary judgment on Counts

I and II, R. 95. Plaintiffs’ motion is denied, and Defendants’ motion is granted in part

and denied in part.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,
    Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 2 of 17 PageID #:1176




322-23 (1986). The Court considers the entire evidentiary record and must view all of

the evidence and draw all reasonable inferences from that evidence in the light most

favorable to the nonmovant. Horton v. Pobjecky, 883 F.3d 941, 948 (7th Cir. 2018). To

defeat summary judgment, a nonmovant must produce more than a “mere scintilla of

evidence” and come forward with “specific facts showing that there is a genuine issue

for trial.” Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894, 896 (7th

Cir. 2018). Ultimately, summary judgment is warranted only if a reasonable jury

could not return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

                                    Background

        In 2010, defendants United Air Lines, Inc., and Continental Airlines, Inc.,

merged by becoming wholly-owned subsidiaries of defendant United Continental

Holdings, Inc. See R. 99-1 at 2-3 (¶ 1). In 2013, United Air Lines and Continental

Airlines merged into United Airlines, Inc. Id. (unlike the merging entity, the name of

the merged entity contains no space between “air” and “lines”) In 2019, the holding

company changed its name to United Airlines Holdings, Inc. Id. United and

Continental pilots were governed by separate collective bargaining agreements until

2014 when a single agreement was adopted for all pilots of the merged entity. See id.

at 39 (¶ 32). 1



1 Defendants argue that the holdings company should be dismissed because it has
never been the employer of any of the Plaintiffs. Defendants also argue that the
merged subsidiary entities should be dismissed because they no longer exist. But this
case concerns conduct that occurred both before and after the multiple relevant
mergers. Defendants’ arguments do not address how liabilities were transferred in
                                          2
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 3 of 17 PageID #:1176




       Before the merger, United pilots accrued sick days during all periods of

military leave, see id. at 41 (¶ 35), and accrued vacation days during the first 30 days

of military leave, see id. at 42 (¶ 37). Before the merger, Continental pilots accrued

sick days through the first 30 days of military leave, see id. at 44 (¶ 40), and accrued

vacation days through the first 90 days of military leave, see id. 45-47 (¶ 42). Since

the merger, Defendants’ pilots accrue vacation days and sick days through 90 days of

military leave. See id. at 14-16, 20 (¶¶ 11, 16). Plaintiffs claim that the vacation and

sick time accrual policies both pre- and post-merger deprived them of benefits during

military leave in violation of the Act.

                                          Analysis

      The Act provides that “[a] person who . . . has an obligation to perform service

in a uniformed service shall not be denied . . . any benefit of employment by an

employer on the basis of that . . . performance of service, or obligation.” 38 U.S.C. §

4311(a). Further, the Act makes a distinction between “seniority” based benefits and

“other” benefits:

             A person who is reemployed under this chapter is entitled
             to the seniority and other rights and benefits determined
             by seniority that the person had on the date of the
             commencement of service in the uniformed services plus
             the additional seniority and rights and benefits that such
             person would have attained if the person had remained
             continuously employed.


these mergers. For the Court to grant summary judgment based on these arguments,
Defendants would need to produce evidence that none of the entities Defendants seek
to dismiss currently maintains liability for the claims at issue in this case. And in any
case, it will be necessary to reach these arguments only if the Court intends to grant
summary judgment in Plaintiffs’ favor on the merits of any of their claims. We haven’t
reached that point.
                                             3
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 4 of 17 PageID #:1176




38 U.S.C. § 4316(a);

             [A] person who is absent from a position of employment by
             reason of service in the uniformed services shall be . . .
             entitled to such other rights and benefits not determined
             by seniority as are generally provided by the employer of
             the person to employees having similar seniority, status,
             and pay who are on furlough or leave of absence[.]

38 U.S.C. § 4316(b)(1)(B). A benefit is considered seniority-based when “the nature of

the benefit [is] a reward for length of service, rather than a form of short-term

compensation for services rendered.” Coffy v. Republic Steel Corp., 447 U.S. 191, 197-

98 (1980); see also DeLee v. City of Plymouth, Ind., 773 F.3d 172 (7th Cir. 2014).

      The Supreme Court has recognized that the problem with this standard is that

“even the most traditional kinds of seniority privileges could be as easily tied to a

work requirement as to the more usual criterion of time as an employee.” Coffy, 447

U.S. at 203. In other words, there is no objective difference between a “work

requirement” (or “compensation for services rendered”) and “time as an employee” (or

“length of service”), because employees spend their time working. The work

accomplished and the time spent accomplishing it are two sides of the same job-coin.

True, length of service—or seniority—is generally measured in years, whereas

employees are often compensated for services rendered by the hour. But both involve

providing a benefit (whether money, vacation time, etc.) per unit of time worked. The

inherent tie between time and work means that even rewards for length of service

over months or years can be framed as compensation for services rendered. See

Alabama Power Co. v. Davis, 431 U.S. 581, 592-93 (1977) (“It is obvious that pension



                                          4
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 5 of 17 PageID #:1176




payments have some resemblance to compensation for work performed. . . . The same

observations, however, can be made about any benefit and therefore are of little

assistance in determining whether a particular benefit recompenses labor or rewards

longevity with an employer.”).

      Since all benefits can be described with reference to a certain period of time

worked, “the particular formula” by which “benefits [are] calculated,” i.e., the length

of the period of time worked necessary to receive any given benefit, is not the “crucial

factor” in determining whether the benefit is seniority-based for purposes of the Act.

See Alabama Power, 431 U.S. at 592, and Coffy, 447 U.S. at 203. Rather, it is the “real

nature” of the benefit that is key to determining whether a benefit is a “reward for

length of service” or “compensation for services rendered.” Alabama Power, 431 U.S.

at 588-89.

      By “real nature” the Supreme Court appears to mean whether the benefit is a

future-oriented longevity incentive, or backward-looking compensation for work

already performed. The Supreme Court has held that benefits like pensions,

severance pay, or unemployment pay are seniority-based because they concern an

exchange of financial security for an employee’s long-term commitment to an

employer, i.e., accrual of seniority. See Accardi v. Penn. R. Co., 383 U.S. 225, 230

(1966) (“[The] use of the label ‘compensated service’ cannot obscure the fact that the

real nature of these payments was compensation for loss of jobs. And the cost to an

employee of losing his job is not measured by how much work he did in the past—no

matter how calculated—but by the rights and benefits he forfeits by giving up his



                                           5
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 6 of 17 PageID #:1176




job.”) (emphasis added); Alabama Power, 431 U.S. at 593-94 (pension credit was held

to be seniority-based because a period of years is required for a pension to vest and

the purpose of a pension is to assure financial security of long-time employees in

retirement); Coffy, 447 U.S. at 205 (“[T]he purpose and function of the [weekly

supplemental unemployment benefits] is to provide economic security during periods

of layoff to employees who have been in the service of the employer for a significant

period.”); see also DeLee, 773 F.3d at 173 (holding that an annual bonus that could be

prorated monthly was a seniority-based benefit, because the express purpose of the

bonus was to be “an incentive for police and firemen to remain in the service of the

City”).

          By contrast, the Supreme Court has held that vacation days accrued hourly

were not seniority-based, because a holding to the contrary would be “sharply

inconsistent with the common conception of a vacation as a reward for and respite

from a lengthy period of labor.” Foster v. Dravo Corp., 420 U.S. 92, 101 (1975). In

other words, unlike the pensions, severance pay, or unemployment pay addressed in

Accardi, Alabama Power, and Coffy, vacation days do not incentivize longevity of

employment, but rather compensate for (or in the Supreme Court’s words, provide a

“respite from”) the effort an employee has expended in the past. This reasoning is

reflected in the federal regulations implementing the Act. See 20 C.F.R. § 1002.150




                                          6
    Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 7 of 17 PageID #:1176




(“As a general matter, accrual of vacation leave is considered to be a non-seniority

benefit[.]”). 2

        A.        Count II: Vacation Time

                  1.   Seniority-Based Benefits Under § 4316(a)

        Despite the extent of the authority that vacation days generally are not a

seniority-based benefit, Plaintiffs argue that “vacation accrual is a seniority-based

benefit because it accrues solely with the passage of time.” R. 95 at 11. It is true that

under the collective bargaining agreement at issue the number of vacation days a

pilot is eligible to accrue in a given year is determined by the pilot’s “years of service.”

See R. 94-2 at 17 (p. 135, § 11-A-3) (for instance, 14 days each year for 1-4 years of

service, 21 days each year for 5-10 years of service, and so on). But the fact that

eligibility for a certain number of vacation days is expressly tied to “years of service”

does not show that actual accrual of the vacation days in a given year is a seniority-

based benefit. Indeed, the collective bargaining agreement provides that vacation

accrual will be reduced by one-twelfth for every month on leave of absence. See id. §

11-A-4. 3 Thus, actual accrual of vacation days (as opposed to eligibility for a certain

number of vacation days) is much more akin to compensation for services rendered

than a reward for length of service. Of course, actual accrual of vacation days also


2 Because the Supreme Court has previously addressed a claim regarding vacation
time accrual under the Act, the Court starts its analysis with Count II, rather than
Count I, which concerns sick time accrual, a benefit the Supreme Court apparently
has not previously addressed.
3 By contrast, “longevity,” which is akin to seniority under the collective bargaining
agreement, generally continues to accrue while a pilot is on a leave of absence. See
id. at 30 (p. 148) § 12-I.
                                             7
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 8 of 17 PageID #:1176




occurs with the passage of time. But as discussed, this is true of any employment

benefit and is not particularly informative, let alone dispositive, of whether vacation

day accrual is seniority-based.

      Furthermore, pilots who do not use all their vacation days by the end of the

year are compensated with an additional pension contribution for the first 21 unused

days, and regular pay for any additional unused days. See id. at 22 (p. 140) § 11-H.

The “forfeiture” of vacation days (as the agreement titles it) is necessary because

pilots who haven’t used vacation days have worked more days in a year than their

salary compensates them for. A pilot’s salary contemplates that the pilot will take a

certain number of vacation days. If the pilot fails to take that vacation, the pilot has

worked more than anticipated and must be compensated for the unused vacation

days. Since the days are forfeited at the end of each year, they should not be

understood as any more of an incentive for continued employment with the company

than continued receipt of salary (which is of course compensation and certainly not a

seniority-based benefit). This focus on compensation for work completed in the past

shows that the “real nature” of vacation days in this case is not a reward for length

of service. Thus, vacation days are not a seniority-based benefit under the collective

bargaining agreement.

      Plaintiffs rely heavily on a case from the Western District of Pennsylvania in

which the court found that vacation time accrual was seniority-based. See Wingard

v. Allegheny County, 2017 WL 1755974 (W.D. Pa. May 3, 2017). The court reasoned

that, “[u]nlike Foster,” in which the Supreme Court held that vacation days were not



                                           8
  Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 9 of 17 PageID #:1176




a seniority-based benefit, the plaintiff in Wingard “cannot earn more vacation by

working more and does not have to work a requisite amount of weeks in a calendar

year to receive vacation that year.” Id. at *2. But Wingard is distinguishable for two

reasons. First, unlike the collective bargaining agreement in this case, the Wingard

agreement apparently did not dock vacation days for leaves of absence generally.

Second, and more important, the plaintiff’s claim in Wingard was based on the

employer having “incorrectly reduced his seniority” resulting in a corresponding

reduction in the number of vacation days the plaintiff was eligible to take. Id. at *1.

Plaintiffs have not made an analogous claim in this case. Rather, Plaintiffs claim that

Defendants failed to allow pilots to accrue vacation days “during periods of long-term

military leave.” R. 76 ¶ 44. Plaintiffs here do not allege that they were deprived of

seniority—and the corresponding vacation eligibility—because of military leave. But

that appears to have been the claim at issue in Wingard. And to the extent that

Wingard’s holding implies that the vacation day benefits at issue in this case are

seniority-based, this Court finds that reasoning unpersuasive for all the foregoing

reasons.

             2.     Other Benefits Under § 4316(b)(1)

      Since vacation days are not a seniority-based benefit, Plaintiffs are entitled to

only the “other” benefits “generally provided,” 38 U.S.C. § 4316(b)(1)(B), to employees

on “comparable leaves of absence.” Crews v. City of Mt. Vernon, 567 F.3d 860, 865

(7th Cir. 2009). Plaintiffs argue that they are entitled to accrue vacation days on

military leave “because [Defendants] provide[] those benefits to employees on



                                          9
    Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 10 of 17 PageID #:1176




comparable forms of leave.” R. 99 at 10. The glaring problem with this argument is

that, contrary to Plaintiffs’ argument, the collective bargaining agreement does not

permit accrual of vacation days during leaves of absence longer than 30 days. See R.

94-2 at 17 (p. 135) § 11-A-4. Indeed, the agreement includes a special exception from

this general rule such that pilots on military leaves of up to 90 days are permitted to

accrue vacation days. Id. at 25 (p. 143) § 12-D-2.

          Despite the fact that vacation time is not generally accrued during leaves of

absence, it is accrued during jury duty, “association leave,” and “sick leave.” Plaintiffs

argue that these three forms of “leave” are “comparable” to military leave, such that

vacation time accrual should be available to military leave longer than 90 days.

          Jury Duty. It is undisputed that the general prohibition on accrual of vacation

days during leaves longer than 30 days does not apply to leave for jury duty. Plaintiffs

argue that should be true for military leave as well. But leave for jury duty rarely

approaches a complete month, see R. 99-1 at 23 (¶ 20), 4 so it can’t be a basis to argue

that Defendants “generally provide” vacation days for leave over 30 days, let alone 90

days. 5

          Furthermore, Plaintiffs barely mention jury duty in their opposition brief to

Defendants’ motion. In passing, Plaintiffs cite Waltermyer v. Alumnium Company of


4Plaintiffs dispute this fact with reference to data Defendants produced on the length
of jury duty pilots have taken. But the Court’s review of that data shows that
Plaintiffs incorrectly added jury duty days that were not consecutive. See R. 99-3 at
21-25.
5Thus, the fact that prior to the merger, some class members did not accrue vacation
days during military leaves longer than 30 days (as opposed to 90 days under the
current, post-merger collective bargaining agreement), does not change the analysis.
                                            10
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 11 of 17 PageID #:1176




America, 804 F.2d 821 (3d Cir. 1986), and Duffer v. United Continental Holdings, 173

F. Supp. 3d 689, 705 (N.D. Ill. 2016). In Waltermyer, employees on jury duty (as well

as sick leave, bereavement leave, leave for service as a witness in court, and during

some layoffs) received pay for holidays that occurred during the leave, whereas

employees on military leave did not. The court found military leave comparable—and

thus the deprivation of holiday pay impermissible—because, like the other forms of

leave, military leave was “both compulsory and short.” Id. at 825. The district court

in Duffer made a similar finding. But regardless of whether this Court agrees that

jury duty and military leave are analogously compulsory, this case is not about short

leaves of absence since Defendants permit pilots to accrue vacation days on leaves up

to 90-days long, which is well beyond the normal length of jury duty service. To the

extent Defendants permit accrual of vacation days during jury duty lasting longer

than 90 consecutive days, there can be no reasonable dispute that jury duty service

of that length is highly unusual. For that reason, Defendants cannot be said to

“generally provide” the benefit of vacation day accrual during jury duty longer than

90 days.

      Association Leave. Plaintiffs also argue that they should accrue vacation

days on military leave because pilots accrue benefits during what are known as

“Association Leaves of Absence,” or “ALA,” the “Association” being the pilots’ labor

union. See R. 94-2 at 61 (p. 433) § A. In addition to providing for leave to work for the

union, this section of the agreement also provides that “[a] Pilot shall be granted an

ALA to staff an executive position with any agency or branch of the Federal



                                           11
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 12 of 17 PageID #:1176




Government directly connected with aviation; e.g., FAA, DOT, or Congressional Staff,

or to serve as an elected member of the United States Congress.” Id. § A-2.

      Plaintiffs argue generally that ALA “appear[s] to provide the most favorable

benefits.” R. 99 at 12. But Plaintiffs do not address the specific provisions of the

agreement concerning benefits provided during ALA. It is true that during ALA, “[a]ll

benefits and accruals shall be continued as if a Pilot on ALA were in Active Service.”

Id. at 63 (p. 435) § D-1. But this accrual is premised on the assumption that “[t]he

Association shall reimburse the Company for the cost of such benefits.” Id. Absent

that reimbursement, the Court finds that the agreement does not provide for accrual

of benefits during an ALA. Therefore, even if ALA is comparable to military leave,

Defendants do not generally provide benefits during ALA since the benefits are

covered by the union. Making no argument to the contrary, Plaintiffs have conceded

this analysis.

      Sick Leave. Lastly, Plaintiffs argue that “sick leave” is comparable to military

leave. R. 99 at 12-13. But under the collective bargaining agreement, “sick leave” is

not a “leave of absence”; the sick leave provisions are in a separate section from leaves

of absence. One could argue that the involuntary nature of illness is comparable to

the involuntary nature of military leave once one has volunteered. But, eligibility to

take sick leave is governed by days that accrue while a pilot is working. And those

days will generally only cover relatively short-term illness. Pilots suffering a medical

condition lasting longer than common illness or injury eventually will have to take

“Medical Leave” or “Family & Medical Leave.” These forms of extended leave are



                                           12
    Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 13 of 17 PageID #:1176




provided for in the section governing leaves of absence, not the section governing sick

leave. See R. 94-2 at 25-26 (pp. 143-44) §§ 12-D, E. And as discussed, the agreement

does not provide for accrual of vacation time during these leaves of absence generally.

This distinction shows that “sick leave” is not a “leave of absence” under the

agreement. (This comports with the commonly understood distinction between sick

or vacation days which are accrued and spent on vacations and short-term illness

which happen to all people every year, and leaves of absence which are granted based

on the length of some underlying, generally unforeseen circumstance.) So the fact

that vacation days are accrued during “sick leave” is not a basis to find that the

agreement generally provides for vacation time during a leave of absence comparable

to military leave.

        Therefore, Defendants’ failure to provide accrual of vacation days during

military leave longer than 90 days does not violate the Act.

        B.     Count I: Sick Time

        Despite attempting to shoehorn “sick leave” into the collective bargaining

agreement’s “leave of absence” section when addressing Count I, in Count II,

Plaintiffs focus on the fact that “sick leave” is not a leave of absence but an accrual of

“sick time,” analogous to the accrual of “vacation time.” Likely because there is no

material difference in the accrual of “sick time” and “vacation time” under the

collective bargaining agreement, 6 Plaintiffs’ arguments on Count I mirror their



6 Of course, the numbers of hours or days accrued, and the rates of accrual, are
different under the agreement’s vacation and sick time sections. But those are
differences in the “particular formulas” by which accrual is “calculated,” see Alabama
                                           13
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 14 of 17 PageID #:1176




arguments on Count II. Therefore, the Court grants summary judgment to

Defendants on Count I for the same reasons it grants summary judgment to

Defendants on Count II.

      C.     Count III: Pension Payment

      Counts I and II are based on § 4316. In Count III, Plaintiffs claim that

Defendants violated a different section, namely § 4318, by failing to properly calculate

a rate of pay resulting in lower pension contributions for certain pilots. The Court

turns to Count III now.

      The Act does not require employers to pay employees while they are on military

leave. But upon return from military leave, an employee is entitled to the pension

benefits they would have received “not having incurred a break in service with the

employer.” 38 U.S.C. § 4318(a)(2)(A). In other words, an employer of an employee

returning from military service must “allocate the amount of any employer

contribution for the person in the same manner and to the same extent the allocation

occurs for other employees during the period of service.” 38 U.S.C. § 4318(b)(1).

Specifically, “[f]or purposes of computing an employer’s [pension] liability . . . or the

employee’s [pension] contributions . . . , the employee’s compensation during the

period of service . . . shall be computed . . . at the rate the employee would have

received but for the period of service[.]” 38 U.S.C.A. § 4318(b)(3)(A).




Power, 431 U.S. at 592, and thus are not material to the Court’s analysis of Plaintiffs’
claims.
                                           14
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 15 of 17 PageID #:1176




      In this case, under an amendment to the collective bargaining agreement,

Defendants agreed to a one-time extension of the longevity date of certain pilots who

had been furloughed such that they were owed additional compensation. See R. 99-1

at 33-36 (¶¶ 28-29). As usual with any compensation Defendants pay, 16% of the

compensation was paid to the pilots’ pensions. Id.

      This special payment was made to 1,600 pilots, some of whom were on military

leave for parts of the relevant pay-period. Id. at 34-38 (¶¶ 29, 31). It is undisputed

that the compensation amounts excluded time spent on military leave. See R. 99-1 at

48-49 (¶¶ 2-4). It is also undisputed that the 16% pension contributions were made

based on the compensation that did not include time spent on military leave. Id.

      Plaintiffs claim that these payments short-changed pilots who had been on

military leave during the relevant time period, because the pension payments should

have been made as a percentage of their actual compensation plus the compensation

they would have earned during the time they were on military leave—what Plaintiffs

refer to as their “deemed” compensation. Defendants argue that the 16% of

compensation paid to the pilots’ pensions were not “pension contributions,” for

purposes of the Act, but were “wage payments” to which pilots are not entitled during

military leave. Defendants, however, cite no authority for their argument that the

pension portion of the compensation at issue here is not a “pension contribution” for

purposes of § 4318. Maybe this distinction is more apparent to counsel more familiar

with the Act who have greater knowledge of customary collective bargaining

agreement terms than the Court. But if that is the case, that information went



                                         15
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 16 of 17 PageID #:1176




unexpressed in the briefs. The authority Defendants cited is an insufficient basis to

grant Defendants’ motion for summary judgment on Count III. (Plaintiffs did not

move for summary judgment on this count.)

         Indeed, both parties gave short shrift to Count III in their briefs. While the

Court believes there may be merit to Plaintiffs’ argument that § 4318 requires

pension payments to be made based on deemed earnings, and that Defendants failed

to comply with that law in this case, the Court is reluctant to make a definitive finding

on such minimal briefing. Furthermore, the Court wonders why, if that is all there is

to it, Plaintiffs didn’t cross-move for summary judgment on Count III, along with

their motion on Counts I and II? Indeed, having denied Defendants’ motion for

summary judgment on Count III, the Court does not perceive there to be any

questions of fact to be decided by trial, this case seeming instead to turn on rather

straightforward issues of statutory interpretation and application to undisputed

facts.

                                      Conclusion

         Therefore, Plaintiffs’ motion for summary judgment, R. 95, on Counts I and II

is denied. Defendants’ motion for summary judgment, R. 92, is granted in part with

respect to Counts I and II, and denied in part with respect to Count III. A status

hearing is set for Tuesday, November 19, 2019 at 9 a.m. The parties should be

prepared to discuss at the status hearing how the case should proceed on Count III,

including whether, in light of the Court’s preliminary opinion on Count III, referral

to the magistrate judge for settlement discussions would be helpful. If the parties are



                                           16
 Case: 1:16-cv-08496 Document #: 106 Filed: 11/12/19 Page 17 of 17 PageID #:1176




not interested in a referral for settlement discussions, the Court’s current suggestion

is that cross-motions on Count III, supported by more thorough briefing and Local

Rule 56.1 statements of fact, would be the best way forward. If the parties agree with

this suggestion, they should contact the Courtroom Deputy with an agreed briefing

schedule and the status hearing will be canceled. If either side believes the claim is

not amenable to summary judgment, they should be prepared to identify the genuine

questions of material fact requiring a trial at the status hearing.

                                                     ENTERED:


                                                     ______________________________
                                                     Honorable Thomas M. Durkin
                                                     United States District Judge
Dated: November 12, 2019




                                          17
